DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 28 June 2022.
Claims 1 – 16 are pending.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 16, the limitation, “the O-ring”, is indefinite because prior to claim 16, the claim element, “the O-ring”, has not been positively recited thus it is ambiguous whether the claim element, “the O-ring”, is part of the invention.  That is, independent claim 5, upon which claim 16 depends, recites, “a circumferential groove sized to receive an O-ring substantially therein”, claiming a circumferential groove is sized or large enough to receive an O-ring but does not positively recite there is an O-ring in the circumferential groove.   In other words, the invention of claim 5 as written does not comprise an O-ring.  However, claim 16 now positively recites as if the O-ring is part of the invention.  Thus, it is ambiguous whether the claim element, “the O-ring”, is not part of the invention as recited in claim 5, or the claim element, “the O-ring”, is part of the invention as recited in claim 16.  If the O-ring is part of the invention, the examiner respectfully suggests positively reciting the O-ring in independent claim 5 (i.e., “a circumferential groove receiving an O-ring substantially therein”).  For the purpose of compact prosecution, the examiner with interpret the claim 16 under the assumption that the O-ring is part of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    334
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    445
    media_image2.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: textbox (Matsuo et al. (US 2014/0076264 A1) – Annotated figs. 3 and 4)]Claim 1 – 4 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in view of Block (US 4,182,012).

Regarding claim 1, Matsuo discloses a piston (20, fig. 3) for a hammer drill (The examiner interprets the limitation, “for a hammer drill” as a recitation of intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the examiner deems the piston of Walker capable of being used in a hammer drill), comprising:
a circular disk (28, fig. 3) having a flat front surface (best seen in fig. 5) and a circumferential groove (30, fig. 3) sized to receive an O-ring substantially therein ([0017], ll. 3 – 10 describes the ring belt 30 includes a plurality of ring grooves wherein the upper ring grooves accommodate compression rings for sealing combustion gasses in the combustion chamber above the piston body 20.  The examiner deems the compression rings as O-rings or “a ring-shaped seal or washer of rubber, plastic, metal, etc., used to prevent leaks in parts connecting pipes, tubes, rocket sections, etc.…” – Collins Dictionary) extending around an outer edge of the circular disk (28) (best seen in fig. 5); 
two peripheral walls (26, fig. 3) extending rearwardly from the outer edge of the circular disk (28) perpendicularly to a plane of the circular disk opposite one another (best seen in fig. 5) and having circular outer profiles along the circumferential direction (best seen in figs. 3, 4); 
two straight sections (22, fig. 3) extending rearwardly from a rear surface (A, annotated fig. 3) of the circular disk (28) opposite one another and connecting circumferential ends (B, annotated fig. 3) of the two peripheral walls (26), wherein the two straight sections (22) include flat outer profiles (best seen in figs. 3, 4); and 
two apertures (C, annotated fig. 5, and [0018], ll. 8 – 13; “openings”) formed radially through the two straight sections (22).

Matsuo does not explicitly disclose the piston comprises sintered steel.
However, Block teaches the piston (1, fig. 1) comprises sintered steel (col. 3, ll. 7 – 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Matsuo, with the piston comprises sintered steel, as taught by Block, with the motivation to provide a piston made of sintered steel with a porosity to contain additives and lubricating oil so that the piston is self-lubricating (col. 1, ll. 44 – 49).
 
Regarding claim 2, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses the piston (Block – 1, fig. 1) is impregnated with a lubricant (Block – col. ll. 44 – 49).

Regarding claim 3, Matsuo, as modified by Block, discloses the invention as recited in claim 2.
The modified Matsuo discloses the lubricant is oil (Block – col. 1, ll. 44 – 49).

Regarding claim 4, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses two frames (Matsuo – 38, fig. 3) formed on the two straight sections (Matsuo – 22, fig. 3), wherein the two apertures (Matsuo – C, annotated fig. 5) are formed through the two frames (Matsuo – 38).

Regarding claim 10, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses the two peripheral walls (Matsuo – 26, fig. 3) extend rearwardly from the circumferential groove (Matsuo – 30, fig. 3) (Best seen in fig. 5).

Regarding claim 11, Matsuo, as modified by Block, discloses the invention as recited in claim 1.
The modified Matsuo further discloses the circular disk (Matsuo – 28, fig. 3) including the circumferential groove (Matsuo – 30, fig. 3), the two peripheral walls (Matsuo – 26, fig. 3), and the two straight sections (Matsuo – 22, fig. 3), are formed in a one-piece construction ([0021], ll. 1 – 2 describes the piston body 20 is preferably made of one integral piece of steel).

Claim 5, 7, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012).

Regarding claim 5, Applicant’s Prior Art discloses a hammer drill comprising: a housing (2, fig. 1); a tool holder (8, fig. 1) mounted on the housing (2) capable of holding a cutting tool (12, fig. 2); a motor (48, fig. 1) mounted within the housing (2); and a hammer mechanism (46, fig. 1) comprising: a cylinder (150, fig. 2); a piston (204, fig. 2) mounted in the cylinder (150) and reciprocatingly driven along a longitudinal axis (154, fig. 2) by the motor (48); a ram (152, fig. 2) mounted in the cylinder (150) forward of the piston (204) and reciprocatingly driven along the longitudinal axis (154) by the piston (204) via an air spring (170, fig. 2); and a beat piece (156, fig. 2) supported in an axially slideable manner along the longitudinal axis (154) within a beat piece support structure (214, fig. 2), wherein, during a normal operation of the hammer mechanism, the beat piece is repetitively struck by the ram and transfers impacts to a cutting tool held by the tool holder ([0024]).
Applicant’s Prior Art does not explicitly disclose the piston comprises a circular disk having a flat front surface and a circumferential groove sized to receive an O-ring substantially therein extending around an outer edge of the circular disk; two peripheral walls extending rearwardly from the outer edge of the circular disk perpendicularly to a plane of the circular disk opposite one another and having circular outer profiles along the circumferential direction; two straight sections extending rearwardly from a rear surface of the circular disk opposite one another and connecting circumferential ends of the two peripheral walls, wherein the two straight sections include flat outer profiles; and two apertures formed radially through the two straight sections.
However, Matsuo teaches the piston (20, fig. 3) comprising a circular disk (28, fig. 3) having a flat front surface (best seen in fig. 5) and a circumferential groove (30, fig. 3) sized to receive an O-ring substantially therein ([0017], ll. 3 – 10 describes the ring belt 30 includes a plurality of ring grooves wherein the upper ring grooves accommodate compression rings for sealing combustion gasses in the combustion chamber above the piston body 20.  The examiner deems the compression rings as O-rings or “a ring-shaped seal or washer of rubber, plastic, metal, etc., used to prevent leaks in parts connecting pipes, tubes, rocket sections, etc.…” – Collins Dictionary) extending around an outer edge of the circular disk (28) (best seen in fig. 5); two peripheral walls (26, fig. 3) extending rearwardly from the outer edge of the circular disk (28) perpendicularly to a plane of the circular disk opposite one another (best seen in fig. 5) and having circular outer profiles along the circumferential direction (best seen in figs. 3, 4); two straight sections (22, fig. 3) extending rearwardly from a rear surface (A, annotated fig. 3) of the circular disk (28) opposite one another and connecting circumferential ends (B, annotated fig. 3) of the two peripheral walls (26), wherein the two straight sections (22) include flat outer profiles (best seen in figs. 3, 4); and two apertures (C, annotated fig. 5, and [0018], ll. 8 – 13; “openings”) formed radially through the two straight sections (22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by Applicant’s Prior Art, with the piston comprises a circular disk having a flat front surface and a circumferential groove sized to receive an O-ring substantially therein extending around an outer edge of the circular disk; two peripheral walls extending rearwardly from the outer edge of the circular disk perpendicularly to a plane of the circular disk opposite one another and having circular outer profiles along the circumferential direction; two straight sections extending rearwardly from a rear surface of the circular disk opposite one another and connecting circumferential ends of the two peripheral walls, wherein the two straight sections include flat outer profiles; and two apertures formed radially through the two straight sections, as taught by Matsuo, with the motivation that since the generally flat counter-bore surfaces are formed on the pin boss bridges rather than on skirts of the piston body, the skirts may be formed with a reduced or optimized wall thickness as compared to other known piston bodies made of steel ([0016], ll. 12 – 16).

Applicant’s Prior Art, as modified by Matsuo, does not explicitly disclose the piston comprises sintered steel.
However, Block teaches the piston (1, fig. 1) comprises sintered steel (col. 3, ll. 7 – 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by the modified Applicant’s prior art, with the piston comprises sintered steel, as taught by Block, with the motivation to provide a piston made of sintered steel with a porosity to contain additives and lubricating oil so that the piston is self-lubricating (col. 1, ll. 44 – 49). 

Regarding claim 7, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art further discloses the cylinder (Applicant’s specification – 150, fig. 1) is formed as a part of a spindle (Applicant’s specification – [0012] describes the cylinder that piston 204 is within as spindle 150).

Regarding claim 13, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5. 
The modified Applicant’s Prior Art further discloses the two peripheral walls (Matsuo – 26, fig. 3) extend rearwardly from the circumferential groove (Matsuo – 30, fig. 3) (Best seen in fig. 5).

Regarding claim 14, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art further discloses the circular disk (Matsuo – 28, fig. 3) including the circumferential groove (Matsuo – 30, fig. 3), the two peripheral walls (Matsuo – 26, fig. 3), and the two straight sections (Matsuo – 22, fig. 3), are formed in a one-piece construction ([0021], ll. 1 – 2 describes the piston body 20 is preferably made of one integral piece of steel).

Regarding claim 16, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art further discloses the O-ring (Matsuo – [0017], ll. 3 – 10; “compression rings”)  describes is located in the circumferential groove (Matsuo – 30, fig. 3) of the piston to provide an airtight seal between the piston and the cylinder ([0017], ll. 3 – 10 describes the ring belt 30 includes a plurality of ring grooves wherein the upper ring grooves accommodate compression rings for sealing combustion gasses in the combustion chamber above the piston body 20.  The examiner deems the compression rings as O-rings or “a ring-shaped seal or washer of rubber, plastic, metal, etc., used to prevent leaks in parts connecting pipes, tubes, rocket sections, etc.…” – Collins Dictionary, and further deems “sealing combustion gasses in the combustion chamber above the piston body 20” functionally equivalent to providing an airtight seal between the piston and the cylinder of Applicant’s Prior Art).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012), in further view of Schlipf et al. (EP 2272630 A2), hereinafter Schlipf.

Regarding claim 6, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art does not explicitly disclose the cylinder is made from steel.
However, Schlipf discloses the cylinder (14, fig. 1) is made from steel ([0017] of the Schlipf translation describes the hammer tube or cylinder is formed from hardened/ground steel parts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by the modified Applicant’s Prior Art, with the piston comprises sintered steel, as taught by Schlipf, with the motivation to achieve low-wear operability ([0017] of the Schlipf translation).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012), in further view of Yun et al. (KR 20030090000 A), hereinafter Yun.

Regarding claim 8, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5.
The modified Applicant’s Prior Art does not explicitly disclose the cylinder is made from sintered steel.
However, Yun teaches the cylinder (141, 160, fig. 3) is made from sintered steel ([31] — [32] of the Yun translation) (Please note while Yun does not expressly disclose the sintered material as sintered steel, Yun teaches the sintered material is a material that can be impregnated with lubricant.  One having ordinary skill in the art would recognize from Block that sintered steel can similarly be used as a material that can be impregnated with lubricant and thus, to make use of the teachings of Yun, would use sintered steel as the sintered material as suggested in Block).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified piston, as disclosed by The modified Applicant’s Prior Art, with the cylinder is made from sintered steel, as taught by Yun, with the motivation to achieve an oil-less lubrication device in a piston/cylinder arrangement that does not require additional complicated structures to feed oil to the cylinder ([28] — [29] of the Yun translation) and to be used as a fail-safe in combination with the piston of Block to ensure the piston/cylinder arrangement is properly lubricated.

Regarding claim 9, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, as further modified by Yun, discloses the invention as recited in claim 8.
The modified Applicant’s Prior Art further discloses the cylinder (Yun – 141, 160, fig. 3) is impregnated with a lubricant (Yun – [31] — [32] of the Yun translation).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in view of Block (US 4,182,012), in further view of Jerome (US 3,220,101).

Regarding claim 12, Matsuo, as modified by Block, discloses the invention as recited in claim 1. 
The modified Matsuo does not explicitly disclose the flat front surface extends uniformly from an outer circumference thereof to a center point.
However, Jerome teaches the flat front surface (12, fig. 1) extends uniformly from an outer circumference thereof to a center point (Best seen in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the piston, as disclosed by the modified Matsuo, with the flat front surface extends uniformly from an outer circumference thereof to a center point, as taught by Jerome, with the motivation to provide the smallest amount of surface space on the front surface of the piston enabling the piston to create the most force when in operation.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (Prior art described in Applicant’s Specification in paragraphs [0011] – [0025] and in Applicant’s Detailed Drawings in figs. 1 – 5), in view of Matsuo et al. (US 2014/0076264 A1), hereinafter Matsuo, in further view of Block (US 4,182,012), in further view of Jerome (US 3,220,101).

Regarding claim 15, Applicant’s Prior Art, as modified by Matsuo, as further modified by Block, discloses the invention as recited in claim 5. 
The modified Applicant’s Prior Art does not explicitly disclose the flat front surface extends uniformly from an outer circumference thereof to a center point.
However, Jerome teaches the flat front surface (12, fig. 1) extends uniformly from an outer circumference thereof to a center point (Best seen in fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the piston, as disclosed by the modified Applicant’s Prior Art, with the flat front surface extends uniformly from an outer circumference thereof to a center point, as taught by Jerome, with the motivation to provide the smallest amount of surface space on the front surface of the piston enabling the piston to create the most force                 
                    (
                    F
                    o
                    r
                    c
                    e
                    =
                     
                    
                        
                            P
                            r
                            e
                            s
                            s
                            u
                            r
                            e
                        
                        
                            A
                            r
                            e
                            a
                        
                    
                    )
                
             when in operation.

Response to Arguments
Applicant’s amendments, filed 28 June 2022, with respect to the rejections of claims 1 – 9 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Matsuo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	12 July 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731